DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1 and 9–20 in the reply filed on 12/02/2022 is acknowledged.
Priority
Instant application has the following priority dates:
Instant application was filed on 11/17/2020.
Instant application is a continuation in part of 15/927,245, filed 03/21/2018.
15/927,245 is a continuation of 15/072,063, filed 03/16/2016.
15/072,063 is a continuation in part of 14/304,765, filed 06/13/2014.
14/304,765 claims priority from Provisional Application 61/835,383, filed 06/14/2013.
The effective filing date of instant claim 1 is 11/17/2020.  This is because none of the parent applications disclose all of the features of the claim.  For instance, none of the parent applications disclose two coupling devices, each comprising a hinge pin configured to engage at least one of the hinge barrels of an external frame.  Note that Fig. 11B of 15/927,245 illustrates two hinges 1180 that couple perforated insert 1110 to the frame 1170.  But the reference is silent as to whether the hinges 1180 comprise hinge pins or hinge barrels.  A hinge does not necessarily comprise a hinge pin and a hinge barrel.  For instance, a “living hinge” is a type of hinge that lacks a pin.  A living hinge can be found on an egg carton.
The effective filing date of claims 9, 11–14 and 20 is 06/14/2013, because Provisional Application 61/835,383 provides support for all of the claimed features.
The effective filing date of claim 10 is 03/16/2016, because 15/072,063 is the earliest parent application to support the limitations of this claim.  This claim requires that the filter pad is adjacent to the first housing element.  The first housing element is configured to provide support to the filter pad to maintain it in a generally flat configuration (claim 9).  This appears to be shown in Fig. 3 of 15/072,063.  But the limitations of claim 10 are absent from 61/835,383 or 14/304,765.  In each of 61/835,383 and 14/304,765, the filter pad is maintained in a generally flat configuration by a support frame that is embedded with the filter pad.  See 61/835,383 at [0082]; 14/304,765 at [0007]. Therefore, the support frame (i.e., the first housing element) is not adjacent to the filter pad.  
The effective filing date of claim 15 is 03/16/2016, because 15/072,063 is the earliest parent application to support the limitations of this claim.  Claim 15 requires that the first housing element is a perforated insert.  The first housing element is configured to provide support to the filter pad to maintain it in a generally flat configuration (claim 9).  This appears to be shown in Fig. 3 of 15/072,063.  But the limitations of claim 15 are absent from 61/835,383 or 14/304,765.  In each of 61/835,383 and 14/304,765, the filter pad is maintained in a generally flat configuration by a support frame that is embedded with the filter pad.  See 61/835,383 at [0082]; 14/304,765 at [0007]. The support frame is not a perforated insert.
The effective filing date of claim 16 is 11/17/2020.  This claim requires that the first housing element is a baffle filter.  The first housing element is configured to provide support to the filter pad to maintain it in a generally flat configuration (claim 9).  The limitations of this claim are only supported by originally filed claim 16.  This is because there is no discussion in instant application or any of the parent applications of a baffle filter being used to maintain a filter pad in a generally flat configuration.  
The effective filing date of claim 17 is 03/21/2018, because 15/927,245 is the earliest parent application to support the limitations of this claim.  Claim 17 requires that the first housing element is configured to move from a first position to a second position, with the first position permitting installation of the filter pad within the grease filter and the second position not permitting installation of the filter pad within the grease filter.  The first housing element is configured to provide support to the filter pad to maintain it in a generally flat configuration (claim 9).  This feature is shown in Fig. 11B of 15/927,245. But this feature is not taught in 15/072,063, 14/304,765 or 61/835,383.  For instance, 15/072,063 shows an exterior support structure 300 that maintains filter pad 303 in a flat configuration.  See 15/072,063 at Fig. 3.  But the support structure 300 does not move between a first position and a second position to permit or not permit installation of the filter pad 303.  Also, in each of 61/835,383 and 14/304,765, the filter pad is maintained in a generally flat configuration by a support frame that is embedded with the filter pad.  See 61/835,383 at [0082]; 14/304,765 at [0007]. 
The effective filing date of claim 18 is 11/17/2020.  This claim requires that the filter pad comprises a first fibrous mat coupled to a second fibrous mat.  The limitations of this claim are only supported by originally filed claim 18.  This is because there is no discussion in instant application or any of the parent applications of the filter pad comprises a first fibrous mat coupled to a second fibrous mat.  
The effective filing date of claim 19 is 03/21/2018, because 15/927,245 is the earliest parent application to support the limitations of this claim.  Claim 19 requires that the first housing element is coupled to the external frame via a hinge mechanism.  The first housing element is configured to provide support to the filter pad to maintain it in a generally flat configuration (claim 9).  15/927,245 shows this feature in Fig. 11B. But this feature is not taught in 15/072,063, 14/304,765 or 61/835,383.  For instance, 15/072,063 shows an exterior support structure 300 that maintains filter pad 303 in a flat configuration.  See 15/072,063 at Fig. 3.  But the support structure 300 is not attached to the frame with a hinge.  Also, in each of 61/835,383 and 14/304,765, the filter pad is maintained in a generally flat configuration by a support frame that is embedded with the filter pad.  See 61/835,383 at [0082]; 14/304,765 at [0007]. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites:
16.  The grease filter of Claim 9, wherein the first housing element is a baffle filter comprising at least one row of baffles.

Claim 16 is indefinite because it is unclear if the “baffle filter” is the same as the “baffle filter” described in claim 9.  For the purpose of examination, the baffle filters are presumed to be the same.  Note that the disclosure does not have written description support for the “first housing element” being a baffle filter.  This is because claim 9 requires that the “first housing element” maintains the filter pad in a “generally flat configuration.”  And the disclosure fails to show a baffle filter supporting a filter pad in this manner.  Therefore, even if the claim was interpreted such that the first housing element is a different baffle filter from the “baffle filter” of claim 9, the claim would be unpatentable.    
With the interpretation that the “baffle filter” of claim 16 is the same as the “baffle filter” of claim 9, the Examiner is unable to adequately examine the claim.  This is because claim 9 requires that the “first housing element” is “within the upstream portion” of the grease filter, while the “baffle filter” is “within the downstream portion of the grease filter.”  The baffle filter cannot be simultaneously in the upstream portion and the downstream portion of the grease filter.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by More, US 6,293,983 B1.
Regarding claim 9, More teaches an exhaust hood 10, which reads on the claimed “grease filter.”  See More Fig. 1, col. 3, ll. 1–3.
The housing of the exhaust hood 10 reads on the “external frame.”  It defines a pathway for airflow therethrough, seen by the direction of arrow A.  See More Fig. 2, col. 3, ll. 1–3.  The exhaust hood 10 defines an upstream portion comprising pre-filter 17 and a downstream portion comprising metal filter 15.  See More Fig. 2, col. 3, ll. 1–19.
The metal filter 15, which is in the downstream portion, has a flame baffle 24 attached to it.  See More Fig. 7, col. 6, ll. 13–20.  The flame baffle 24 reads on the “baffle filter.”  The flame baffle 24 is secured within the exhaust hood 10.  
The exhaust hood 10 further comprises a pre-filter support element 26, which reads on the “first housing element.”  See More Fig. 2, col. 6, ll. 13–20.  The support element 26 is positioned within the upstream portion of the exhaust hood 10.  Id.  The support element 26 is configured to provide support to pre-filter 17 to maintain the pre-filter 17 in a generally flat configuration.  Id.  The pre-filter 17 reads on the “filter pad.”

    PNG
    media_image1.png
    996
    644
    media_image1.png
    Greyscale


Regarding claim 10, More teaches that the pre-filter 17 ( the “filter pad”) when installed is disposed within the upstream portion of the vent hood 10 adjacent to the filter support 26 (the “first housing element”), as seen in Fig. 2.
Regarding claim 17, More teaches that the support element 26 (the “first housing element”) is configured to move from a first position (the position where it is installed in the vent hood 10) to a second position (the position where it is not installed in the vent hood 10).  The pre-filter 17 (the “filter pad”) is permitted to be installed in the vent hood 10 when the support 26 is installed in the vent hood—because the pre-filter 17 is supported by the pre-filter support 26.  The pre-filter 17 is not permitted to be installed in the vent hood 10 when the support 26 is not installed, because the pre-filter support 26 would not be there to support the pre-prefilter 17 when the support 26 is not installed in the vent hood 10.
Regarding claim 19, More teaches that the pre-filter support 26 (the “first housing element”) is coupled to the vent hood 10 at mounting channel 16 within aperture 14.  The mounting channel 16 could operate as a hinge mechanism, because the mounting channel 16 could operate as a pivot point, allowing the pre-filter support 26 to swing. 
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by More, US 6,293,983 B1 or in the alternative under 35 U.S.C. 103 as being unpatentable over More.
Regarding claim 11, the Examiner interprets Fig. 7 of More as showing a metal filter 15 upstream of flame baffle 24.  This is because More says that the metal filter 24 “incorporates” flame baffle 24.  See More col. 6, ll. 13–20.  Alternatively, it would have been obvious to provide the metal filter 15 of the embodiment seen in Fig. 2 upstream of the flame baffle 24, because this would merely represent combining embodiments with no significant change in function.
With either interpretation, the metal filter 15, upstream of the flame baffle 24, reads on the “second housing element.”  It is disposed within the external frame of the vent hood 10, as seen in Fig. 2, between the flame baffle 24 and the support element 26 (the “first housing element”), as seen in Fig. 7.
Regarding claim 12, More teaches that the metal filter 15 (the “second housing element”) is secured to upstands 19 of the hood 10.  See More Fig. 2, col. 3, ll. 20–37. The upstands 19 read on the “one or more divider tabs.”
Claim Rejections - 35 USC § 103
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over More, US 6,293,983 B1 in view of Feisthammel et al., US 6,833,022 B2.
Regarding claim 13, More teaches the limitations of claim 9, as explained above.
More differs from claim 13 because it fails to disclose a baffle filter comprising first and second rows of baffles.
But Feisthammel discloses a vortex filter 1 used to in a kitchen exhaust hood.  See Feisthammel Fig. 1, col. 1, ll. 15–20, col. 3, ll. 57–61.  The vortex filter 1 comprises first and second rows of baffles secured in a staggered relation to one another, as seen in Fig. 1.  The vortex filter separates water and grease from air flowing through it.

    PNG
    media_image2.png
    336
    634
    media_image2.png
    Greyscale

More is silent as to the structure of the metal filter 15, except that it is used to filter greasy cooking vapor.  See More col. 1, ll. 16–20.  Therefore, it would have been obvious to use the vortex filter 1 of Feisthammel as the metal filter 15 of More, because this would merely represent substituting one known element for another to produce predictable results.  See MPEP 2143(I)(B).
Regarding claim 14, Feisthammel teaches that the first and second rows of baffles include a plurality of baffles that are spaced apart from each other to provide openings therebetween for the flow of air therethrough, as seen in Fig. 1.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over More, US 6,293,983 B1 in view of Sundet, US 2010/0326028 A1.
Regarding claim 15, More teaches the limitations of claim 9, as explained above.
More differs from claim 9 because it fails to disclose the pre-filter support 26 (the “first housing element”) being a perforated insert.  Instead, More describes the support 26 as being a lattice or mesh material.  See More col. 4, ll. 41–49.  The pre-filter support 26 is used to provide structural support to the pre-filter 17.  Id.
Sundet discloses a scrim 40 used to support a filter material.  See Sundet [0051].  The scrim can be manufactured from materials such as mesh or a perforated layer.  Id.  
It would have been obvious to manufacture the pre-filter support 26 from a perforated material, instead of mesh, because this would merely represent the selection of a known material based on the suitability of its intended use.  See MPEP 2144.07.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over More, US 6,293,983 B1 in view of Alexander et al., US 2010/0071324 A1.
Regarding claim 18, More teaches the limitations of claim 9, as explained above.
More differs from claim 18 because it fails to disclose that the pre-filter 17 (the “filter pad”) comprises a first fibrous mat coupled to a second fibrous mat.
But the pre-filter 17 is used to remove grease from air that is suctioned through the vent hood 10.
Alexander discloses a filter grease removal filter 30a, used to remove grease from air that passes through a vent hood.  See Alexander Fig. 2, [0030], [0035].  The filter 30a comprises a first fibrous mat 42 coupled to a second fibrous mat.  Id. 

    PNG
    media_image3.png
    410
    596
    media_image3.png
    Greyscale

The filter 30a is beneficial because it allows the baffle filters associated with the exhaust hood to remain cleaner for a longer period of time.  See Alexander [0022].  It would have been obvious to use the filter 30a of Alexander as the pre-filter 17 of More, to provide this benefit.  With this modification, the internal stabilizer 44 of Alexander could read on the “first housing element.”
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over More, US 6,293,983 B1 in view of Aviles, US 2009/0194093 A1.
Regarding claim 20, More teaches the limitations of claim 9, as explained above.
More differs from claim 20, because it fails to disclose one or more handles pivotally connected to the vent hood 10 (the “grease filter”).
But Aviles discloses a baffle-type grease filter 16, used with a kitchen vent hood, with a baffle assembly 20 comprising with a pair of handles 62 pivotally connected to the peripheral frame 24 of the assembly 20.  See Aviles Fig. 2, [0027].  The handles 62 are beneficial because they allow a user to more easily handle the filter 16.  Id.

    PNG
    media_image4.png
    596
    712
    media_image4.png
    Greyscale

It would have been obvious for the flame baffle 24 of More to comprise the handles 62 of Aviles, in order to allow user to more easily handle it.  With this modification, the vent hood 10 of More (the “grease filter”) would have the handles 62 connected to it, because the flame baffle 24 is part of the vent hood 10.
Claim Rejections - 35 USC § 102
Claims 10, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambertson, US 2014/0250844 A1.
Regarding claim 10, Lambertson teaches a filter assembly 500, which reads on the “grease filter.”  See Lambertson Figs. 5A–5N, [0061].  
The external structure of the filter assembly 500 reads on the “external frame.”  See Lambertson Figs. 5D, 5J.  The external frame defines a pathway for airflow therethrough, which extends from perforated sheet through baffle filter 502.  Id.  The area of the assembly 500 comprising second filter 516 (which comprises the two perforated sheets 508, 510, and filter material 506) reads on the “upstream portion.”  Id.  The area of the assembly 500 comprising the baffle filter 502 reads on the “downstream portion.”  Id.
The baffle filter 502 reads on the “baffle filter.”  See Lambertson Fig. 5D, [0061].  The baffle filter is disposed within the downstream portion, as explained above.  The baffle filter is secured within the external frame, because it is slid into a track 512, 514 provided on a frame attached to the second filter 516.  Id.  
The perforated sheet 508 reads on the “first housing element.”  See Lambertson Fig. 5A, [0061].  The perforated sheet 508 is positioned in the upstream portion, as explained above. The perforated sheet 508 is configured to provide support to filter material 506 to maintain the filter material 506 is a generally flat configuration.  See Lambertson Fig. 5B, [0061].  The filter material 506 reads on the “filter pad.” 
The filter material 506, when installed, is disposed within the second filter 516 (which is in the “upstream portion”) adjacent to the perforated sheet 508 (the “first housing element”).  See Lambertson Figs. 5A–5M, [0061].

    PNG
    media_image5.png
    1006
    1229
    media_image5.png
    Greyscale


Regarding claim 15, Lambertson teaches that the first housing element is a perforated insert, because perforated sheet 508 reads on the “first housing element” as explained above.
Regarding claim 17, Lambertson teaches that the perforated sheet 508 (the “first housing element”) is configured to move from a first position (the open position seen in Fig. 5B) to a second position (the closed position, seen in Fig. 5A), with the first, open position permitting installation of the filter material 506 within the grease filter and the second, closed position not permitting installation of the filter material.  See Lambertson Figs. 5A–5M, [0061].
Regarding claim 19, Lambertson teaches that the perforated sheet 508 (the “first housing element”) is coupled to the external frame via a hinge mechanism, as seen in Fig. 5F, [0059].  
Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Salpietra, US 2018/0207569 A1 in view of Jones, US 2003/0079449 A1.
Regarding claim 1, Salpietra disclsoes a filter assembly 1100, which reads on the claimed “grease filter.”  See Salpietra Fig. 11B, [0068].  Note that the preamble limitation indicating that the filter is—“for installation within an aperture of an exhaust hood overlying kitchen equipment where heat or flame may occur”—fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2112.02(II).
The filter assembly 1100 comprises a housing 1170, which reads on the “external frame.”  See Salpietra Fig. 11B, [0066].  The housing 1170 comprises drain holes 1185.  Id.  The housing 1170 comprises two hinges 1180.  Id. at [0068].  The housing 1170 defines a pathway for airflow therethrough, formed in the middle of the housing 1170.  The housing 1170 defines an upstream portion, where filter material perforated insert 1110 is located, and a downstream portion where baffle assembly 1130 is located.  Id. at Figs. 11A, 11B, [0066].
The baffle assembly 1130 reads on the “baffle filter.”  See Salpietra Fig. 11B, [0066].  It is disposed in the downstream portion.  Id.  The baffle filter 1130 is secured to the housing 1170, as seen in Fig. 11B.
The perforated insert 1110 reads on the “first housing element.”  See Salpietra Fig. 11B, [0066].  It is disposed in the upstream portion.  Id.  The perforated insert 1110 comprises a viewport 1115b, which reads on the “viewport.”  Id.  at Fig. 11A, [0073].  The perforated insert 1110 comprises two coupling devices, which are the hinges 1180.  Id. at Fig. 11B, [0068].  
The perforated insert 1110 (the “first housing element”) is configured to provide support to a filter material 1140 to maintain it in a generally flat configuration. See Salpietra Fig. 11A, [0088].  
The filter assembly 1100 also comprises another perforated insert 1120 disposed in series with the perforated insert 1110, and positioned within the housing 1170, adjacent to the baffle assembly 1130.  See Salpietra Figs. 11A, 11B, [0066].  The perforated insert 1120 reads on the “second housing element.”  The perforated insert 1120 includes a non-perforated portion 1160b, which reads on the “non-perforated region.”  Id. at Fig. 11A, [0075].
The non-perforated portion 1160b is in at least partial alignment with the viewport 1115b, as seen in Fig. 11A.  
The perforated insert 1120 (the “second housing element”) is held in spaced relation from the baffle assembly 1130 by divider tabs 408.  See Salpietra Fig. 5, [0039].

    PNG
    media_image6.png
    939
    1858
    media_image6.png
    Greyscale


Salpietra differs from claim 1 because it fails to disclose the hinges 1180 each comprising a hinge pin and a hinge barrel.
But Jones discloses a filter system comprising a door cover 45 that is pivotally connected to a fame assembly 15 by a pair of hinges 70, 72.  See Jones Figs. 1, 4, [0019], [0023].  Each hinge 70, 72 comprises a bore 71, 73 (i.e., a hinge barrel) and a pin 74.  

    PNG
    media_image7.png
    448
    461
    media_image7.png
    Greyscale

It would have been obvious to use the hinges 70, 72 of Jones as the hinges 1180 in Salpietra, because this would merely represent substituting one known element for another to produce predictable results.  See MPEP 2143(I)(B). 






Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lambertson, US 2014/0250844 A1 in view of Kim et al., US 2009/0158935 A1 in further view of Stock et al., US 2006/0272302 A1.
Regarding claim 1, Lambertson discloses a filter assembly 500, which reads on the “grease filter.”  See Lambertson Figs. 5A–5N, [0061].  The filter assembly 500 reads on the “grease filter.”  Note that the preamble limitation indicating that the filter is—“for installation within an aperture of an exhaust hood overlying kitchen equipment where heat or flame may occur”—fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2112.02(II).
The external structure of the filter assembly 500 reads on the “external frame.”  See Lambertson Figs. 5D, 5J.  While the Fig. 5 embodiment does not illustrate a plurality of drain holes—it would have been obvious to provide a drain in the bottom of the external structure, because the Fig. 2 embodiment provides a drain 204 in the bottom of the filter 202 for grease to drain out of.  Id. at Fig. 2, [0053].  It would have been obvious to provide more than one drain in the external frame in the Fig. 5 embodiment, because this would merely represent duplication of parts with no significant change in function.  See MPEP 2144.04(VI)(B).  The external frame comprises a hinge at the bottom that allows perforated sheet 508 to swing away from perforated sheet 510.  See Lambertson Fig. 5B, [0059], [0061].  The external frame also comprises a latch 518.  Id.  The external frame defines a pathway for airflow therethrough, which extends from perforated sheet through baffle filter 502.  Id.  The area of the assembly 500 comprising second filter 516 (which comprises the two perforated sheets 508, 510, and filter material 506) reads on the “upstream portion.”  Id.  The area of the assembly 500 comprising the baffle filter 502 reads on the “downstream portion.”  Id.
The baffle filter 502 reads on the “baffle filter.”  See Lambertson Fig. 5D, [0061].  The baffle filter is disposed within the downstream portion, as explained above.  The baffle filter is secured within the external frame, because it is slid into a track 512, 514 provided on a frame attached to the second filter 516.  Id.  
The perforated sheet 508 reads on the “first housing element.”  See Lambertson Fig. 5A, [0061].  The perforated sheet 508 is positioned in the upstream portion, as explained above.  The perforated sheet 508 comprises a plurality of perforations, which are the perforations.  Id.  One of the perforations reads on the “viewport.”  Note that the Applicant’s disclosure says that the viewport can be a perforation.  See Spec. filed Nov. 17, 2020 (“Spec.”) p. 24.  The perforated sheet 508 also comprises two coupling devices—which are the hinge that connects the two perforated sheets 508, 510, and the latch 518.  See Lambertson Fig. 5A, [0059], [0061].
The perforated sheet 508 (the “first housing element”) is configured to provide support to filter material 506 to maintain the filter material 506 is a generally flat configuration.  See Lambertson Fig. 5B, [0061].  The filter material 506 reads on the “filter pad.”  
The perforated sheet 510 reads on the “second housing element.”  See Lambertson Fig. 5B, [0061].  It is disposed in series with the perforated sheet 508, as seen in Fig. 5B.  The perforated sheet 510 is positioned within the external frame and adjacent to the baffle filter 502, as seen in 5D.  Id.  The perforated sheet 510 comprises a plurality of perforations, because it is a perforated sheet.  The perforated sheet 510 also comprises a non-perforated portion, which is the solid portion between the perforations.  Id.  Note that the Applicant’s disclosure says that the non-perforated portions can include all portions of the perforated inserts without perforations.  See Spec. filed Nov. 17, 2020, [0082].
The solid portions between the perforations in perforated sheet 510 is provided is in at least partial alignment with one of the perforations in perforated sheet 508 (the perforation is the “viewport”) as seen in Fig. 5D.  
The perforated sheet 510 (the “second housing element”) is held in spaced relation from the baffle filter 502 by tracks 512, 514.  See Lambertson Fig. 5E, [0061]. Either track 512, 514 reads on the “one or more divider tabs.”

    PNG
    media_image5.png
    1006
    1229
    media_image5.png
    Greyscale


Lambertson differs from claim 1, because it fails to disclose the latch 518 and the hinge that connects the perforated sheets 508, 510 (the “at least two coupling devices”) each comprising a hinge pin configured to engage with a hinge barrel.
But Kim discloses a filter assembly 120 comprising two sections 122, 124 that are pivotably connected by a hinge 124a.  See Kim Fig. 6, [0079]–[0081].  The hinge 124a comprises a hinge pin that engages with a hinge barrel.  Id.  It would have been obvious for the hinge that connects the perforated sheets 508, 510 to comprise a hinge barrel and a hinge pin, because this is a conventional configuration for pivotably connecting two components of a filter assembly.

    PNG
    media_image8.png
    783
    663
    media_image8.png
    Greyscale


Additionally, Stock discloses a filter assembly comprising a latch 40.  See Stock Fig. 6, [0036].  The latch 40 comprises a hinge barrel, which is the socket around which the latch pivots.  Id.  The latch also comprises a hinge pin, which is the portion of the latch inserted into the socket so that it can pivot.  Id.  It would have been obvious to use the latch 518 to have a similar configuration as the latch 40 in Stock, because this is a conventional configuration for a latch mechanism.  


    PNG
    media_image9.png
    352
    577
    media_image9.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12 of U.S. Patent No. 10,300,426. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10 and 12 of U.S. Patent No. 10,300,426 substantially correspond to independent claim 9 of instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776